Citation Nr: 0117188	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a 
conversion reaction associated with post-operative 
residuals of a right ankle injury.

2. Entitlement to service connection for a low back disorder, 
claimed secondary to a conversion reaction.

3. Entitlement to service connection for a neck disorder, 
including as secondary to a conversion reaction.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had active service from January 1960 to May 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision from the Department 
of Veterans Affairs (VA) Reno Regional Office (RO) which 
denied a rating in excess of 10 percent for a conversion 
reaction associated with post-operative residuals of an right 
ankle injury, and denied service connection for a low back 
and neck disorder, including as secondary to a conversion 
disorder.  

Appellate consideration of the appellant's claims of service 
connection for a low back and neck disorder are held in 
abeyance pending completion of the development requested in 
the remand section below.


FINDING OF FACT

Competent medical evidence does not currently show that the 
appellant has a current conversion disorder or psychiatric 
diagnosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
conversion reaction to post-operative residuals of a right 
ankle injury are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.951(b), 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
(Code) 9424 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000). 

VCAA establishes very specific requirements for giving notice 
to claimants of required information and evidence (see VCAA, 
sec. 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claims in light of the 
new legislation, and concludes that in regard to the claim of 
a rating in excess of 10 percent for a conversation disorder 
that the RO substantially complied with these requirements.  
A significant body of lay and medical evidence was developed, 
and the RO's statements and supplemental statements of the 
case clarified what evidence would be required to establish 
entitlement to a rating increase.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, 
para. 16 (57 Fed. Reg. 49,747 (1992)) (if the appellant has 
raised an argument or asserted the applicability of a law or 
Court analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised).

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See VCAA, sec. 3(a) (to be codified at 38 U.S.C. § 
5103A(d)).  This obligation was satisfied by VA medical 
examination performed in March 1999, as described below.  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record, and that a remand on the issues 
being finally adjudicated would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  If the preponderance of the evidence is in 
favor of the claim, or the evidence is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
appellant's condition.  Furthermore, in increased rating 
claims, VA is required to consider and discuss higher 
Schedular rating criteria provided in VA regulations with 
respect to that disability.  AB v. Brown, 6 Vet. App. 35, 38-
39 (1993). 

Where entitlement to compensation has been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7. 

A conversion disorder is evaluated pursuant to Code 9424.  A 
10 percent rating is warranted where occupational and social 
impairment is found due to mild or transient symptoms which 
decreases work efficiency and the ability to perform 
occupational tasks, but only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication; a 30 percent rating is warranted where 
occupational and social impairment is found with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); a 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; a 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships); and a 100 percent 
evaluation is warranted where there is evidence of total 
occupational and social impairment due to gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting oneself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  

On March 1999 VA psychiatric examination, the appellant 
reported that he had no psychiatric symptoms of which he was 
aware and denied any ongoing psychiatric problems, such as 
depression, excessive feelings of anxiety, despair, sadness, 
or dread about the future.  He reported that he believed that 
he was mentally sound.  He stated that he was waiting to 
undergo surgery on his cervical spine at C5-C6 and C6-C7.  He 
added that he had headaches and pain in his arms and legs.  
The VA psychiatrist noted that the file was well documented 
by x-ray studies and clinical findings revealing that the 
appellant had degenerative disc disease of C5-C6 and C6-C7.  
He described the appellant as alert, cooperative, and 
appropriate with no evidence of psychotic, paranoid, or 
bizarre thinking.  His intellectual functions were normal.  
His recent, remote, and immediate memory appeared to be 
intact.  However, the psychiatrist noted discrepancies during 
the evaluation, e.g., the appellant reported that he served 
in Vietnam; however his service record did not indicate such 
service.  Also, the psychiatrist stated that appellant 
described his symptoms as he described them in 1965, however, 
his complaints were consistent with medical findings that 
reveal definite and clear organic disease.  The psychiatrist 
opined, after a review of the claims file, that there is no 
evidence of conversion hysteria or a conversion disorder.  
The diagnosis was "[n]o psychiatric diagnosis."  

During a hearing at the RO in February 2000, the appellant 
and his representative stated that he never claimed a 
conversion reaction associated with an ankle injury as a 
disability, but rather that his right ankle, neck, and back 
injuries occurred as a result of in-service accident that 
occurred while he was in a tank.  

Therefore, because the appellant does not demonstrate that he 
suffers from an occupational or social impairment due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep disturbance, or memory loss, he does not 
warrant a rating in excess of 10 percent for a conversion 
disorder under Code 9424.  As the 10 percent rating has been 
in effect continuously since the 1960s, the appellant is 
protected from a rating reduction pursuant to 38 C.F.R. 
§ 3.951(b) (2000).  


ORDER

Entitlement to a rating in excess of 10 percent for a 
conversion reaction associated with post-operative residuals 
of a right ankle injury is denied.


REMAND

In October 1996, the RO denied service connection for a low 
back disorder as it was determined to be not well grounded 
and there was no evidence of a nexus between a current 
disability and his service.  Medical records submitted 
subsequent to that decision indicate that the appellant had a 
back and neck disorder.  Specifically, in December 1997, VA 
medical reports revealed that he complained of worsening back 
pain.  The examiner noted tenderness of the cervical and 
thoracic spine.  

A VA medical report dated in August 1998 revealed that the 
appellant complained of cervical and thoracic pain between 
his shoulder blades.  The examiner noted that he had 
degenerative disc disease of the cervical spine and the 
lumbosacral spine.

In addition, a November 1998 medical evaluation noted that 
the appellant complained of back and neck pain since his 
military service.  An additional MRI conducted in November 
1998 revealed stenosis at C-6.  The VA radiologist diagnosed 
degenerative disc disease.  Cervical myelopathy was diagnosed 
by VA neurosurgeons and they recommended surgery.

As stated above, in the subsequent RO decision dated in June 
1999, the RO denied his claims of service connection for low 
back and neck disorders because they were found not well 
grounded.  The VCAA eliminates the concept of a well-grounded 
claim and supersedes Morton v. West, 12 Vet. App. 477 (1999) 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in VCAA.  As 
the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  It is not clear that further assistance by 
VA to the appellant pursuant to this enactment would be 
unproductive pursuant to his claim for service connection for 
a back and neck disorder.  Thus, it is not possible to 
conclude that a medical examination or additional medical 
opinion would not be beneficial to the appellant, 
specifically in terms of determining the nature and etiology 
of his low back and neck pain.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied. 

2.  The RO should request that the 
appellant supply the names and addresses 
of any additional individuals or treatment 
facilities that have conducted medical 
examinations or provided treatment for his 
back and neck.  After securing any 
authorizations for release of such 
information, all documents obtained should 
then be added to the claims file.

3.  The RO should schedule the appellant 
for a VA medical examination to determine 
the nature of any low back and neck 
disability.  The examiner should be asked 
to assess the etiology of any neck and 
back disorder found and provide an opinion 
as to whether it is at least as likely as 
not causally related to the appellant's 
service.  The claims file, including the 
appellant's service medical records must 
be provided to the examiner for review in 
conjunction with the examination.  Results 
of the examination should then be added to 
the claims file.

Thereafter, the RO should readjudicate these claims.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be provided a supplemental 
statement of the case and an appropriate opportunity to 
respond.  The case should then be returned to the Board, if 
in order.  The appellant has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



